Citation Nr: 0923681	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-18 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to October 
1974.  He passed away on March [redacted], 1994.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which found that the appellant had submitted new 
and material evidence to reopen a claim for service 
connection for the cause of the Veteran's death.  The rating 
decision denied service connection on the merits.  In an 
August 2006 decision, the Board reopened the claim and denied 
service connection on the merits.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2008, the parties submitted a Joint Motion For Partial Remand 
(joint motion).  On remand, the Board was to apply the 
correct legal standard as to whether the Veteran's service-
connected hypertension was a contributory cause of death, 
provide reasons and bases for its determination that there 
was no evidence linking the Veteran's service-connected 
hypertension to his death, address the adequacy of a February 
2005 VA medical opinion, and address whether the Veteran's 
hypertension affected any vital organs, pursuant to 38 C.F.R. 
§ 3.312(c)(3).

In a June 2008 order, the Court granted the joint motion, 
vacated that part of the Board's August 2006 decision that 
denied service connection for the cause of the Veteran's 
death and remanded the case to the Board for readjudication 
of the claim consistent with the considerations discussed in 
the joint motion.  

The Board remanded the claim in November 2008 for additional 
development.  The case is again before the Board for 
appellate consideration.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the Veteran's fatal renal cell carcinoma was incurred during 
or aggravated by service, or that his service-connected 
hypertension caused or contributed substantially or 
materially to his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  

In this case, the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
However, such error was harmless given that the claimed 
benefit is being denied, and hence no rating or effective 
date will be assigned.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

In this case, the VCAA duty to notify has not been satisfied 
with respect to the first and third elements of Hupp notice.  
The Board finds that the notice errors did not affect the 
essential fairness of the adjudication.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The appellant was represented by a service organization 
through the Board's original August 2006 decision.  She has 
been represented since that time by an attorney.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  

The appellant has made relevant contentions in support of her 
claim, referring to the Veteran's sole service-connected 
disability, his hypertension.  This fact demonstrates actual 
knowledge on the appellant's part with respect to the first 
element.  With respect to the third element, the evidence and 
contentions submitted by the appellant throughout the appeal 
make it clear that she believes that the Veteran's death was 
caused by hypertension, a disability for which he was already 
service-connected at the time of his death.  She has also 
made an allegation that the Veteran's tobacco use resulting 
from a nicotine dependency incurred while on active duty was 
related to his death.  This indicates actual knowledge of how 
to substantiate a claim for DIC based on a condition not yet 
service-connected.  

As a result, the Hupp notice deficiency does not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records, and two VA medical opinions.  The appellant 
has submitted private medical records and copies of medical 
articles.  Significantly, the appellant has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  She stated during a 
May 2006 hearing before the undersigned Veterans Law Judge 
that she had submitted all the evidence she had, and had no 
additional evidence.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death. 38 C.F.R. § 3.312(a). The principal cause of 
death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto. 38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c). For the disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. See 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(3).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death.  The preponderance of the competent medical 
evidence of record demonstrates that the fatal renal cell 
carcinoma did not have its onset during the Veteran's active 
duty or within the following year, and that his service-
connected hypertension did not cause or contribute materially 
or substantially to his death.

The Veteran died on March [redacted], 1994.  At the time of his death, 
he was service-connected for hypertension, evaluated as 10 
percent disabling.  

His death certificate shows an immediate cause of respiratory 
failure, due to metastatic renal cell carcinoma.  Other 
significant conditions contributing to death were congestive 
heart failure, ischemic cardiomyopathy and coronary artery 
disease.  A March 1994 autopsy protocol lists diagnoses of 
renal cell carcinoma with metastases, atherosclerotic heart 
disease, status-post coronary artery bypass graft, 
hypertension and pneumonia.  

The Board finds that the Veteran's death certificate 
(indicating cardiovascular disease as contributing to his 
death) is competent medical evidence in support of the 
appellant's claim, when read with a February 2005 VA 
examination report describing the Veteran's cardiovascular 
disease as hypertensive (see below).  

The Veteran's service medical and personnel records do not 
relate that his fatal renal cell carcinoma began during 
service, or in any way link this condition to his service.  
In fact, such condition is not shown for decades following 
the Veteran's separation.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Post-service medical records from VA and private sources 
dated during the 1990's show treatment for a variety of 
conditions, including renal cell carcinoma and hypertension.  
They do not show that it is at least as likely as not that 
the Veteran's service-connected hypertension contributed 
materially or substantially to his renal cell carcinoma or 
death. 

A February 2005 VA medical opinion, based on a detailed 
review of the Veteran's claims file, provides competent 
evidence against the claim.  The VA examiner sets forth the 
pertinent findings from the Veteran's medical history, and 
concludes that the cardiopulmonary disease noted during the 
Veteran's autopsy did not contribute substantially or 
materially to his death.  The examiner reiterated that the 
Veteran's death was not caused by or a result of his 
hypertensive cardiovascular disease.  The examiner provided 
several rationales for this opinion, with references to 
objective and clinical findings in the Veteran's medical 
records.  

Subsequent to the Court's June 2008 order, the appellant 
submitted copies of medical articles suggesting that 
hypertension and/or pharmaceutical treatment of hypertension 
with diuretics are risk factors for renal cell carcinoma.  

However, these articles are too general in nature to provide, 
alone, the necessary evidence to show that the Veteran's 
hypertension, or treatment with diuretics, caused or 
contributed materially or substantially to his death.  See 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical 
treatise, [textbook, or article] must provide more than 
speculative, generic statements not relevant to the veteran's 
claim but must discuss generic relationships with a degree of 
certainty for the facts of a specific case.  Wallin v. West, 
11 Vet. App. 509, 514 (1998).  The articles in the current 
case do not address the specific facts of the Veteran's case.  
Therefore, the Board concludes that they do not show to any 
degree of specificity a relationship or connection between 
the Veteran's hypertension and his death.

Further, in a March 2009 medical opinion the VA same examiner 
explains why the articles do not support the appellant's 
claim.

In the March 2009 medical opinion, the VA examiner also 
answers specific questions posed by the Board in its November 
2008 remand.  The examiner identifies himself as a Clinical 
Associate Professor of Medicine who is Board certified in 
several areas, including Cardiovascular Disease, and a Board 
Certified Senior Disability Claims Analyst.  The examiner 
noted that he had reviewed the Veteran's medical records in 
detail as well as all correspondence and the articles 
submitted by the appellant's attorney.  

The VA examiner makes numerous observations.  He relates that 
the Veteran's shortness of breath was clearly due to large 
bilateral pleural effusions as a result of metastatic renal 
cell carcinoma.  

He observes that the articles submitted by the appellant's 
attorney indicate a statistical association between 
hypertension and renal artery disease.  There was mention of 
diuretic therapy also as a contributing factor.  However, one 
of the articles stated that the results supported the 
hypothesis that hypertension rather than medications 
increased the risk of renal cell carcinoma, while effective 
blood pressure control may lower the risk.  The examiner 
noted that in reviewing the Veteran's record, it appeared 
that the blood pressure reduction was achieved even though it 
was difficult to say if it was effective at all times.  

Another article indicated an association between cigarette 
smoking, obesity and physical inactivity with increased risk 
of renal cell carcinoma.  The records clearly indicate that 
the Veteran had a history of cigarette smoking.  The VA 
examiner notes that this clearly may have contributed to the 
future development of renal cell carcinoma in addition to the 
hypertension alone.  

The examiner notes that in reviewing the Veteran's autopsy 
report, it is obvious that the findings pertaining to the 
Veteran's cardiovascular system were merely representation of 
his known clinical history.  It did not seem that any of the 
findings contributed materially to his death.  

The VA examiner answers specific questions posed by the 
Board's November 2008 remand.  He concludes that the 
Veteran's service-connected hypertension did not result in 
debilitating effects and general impairment of his health so 
that he was materially less capable of resisting the effects 
of respiratory failure.  He notes that the Veteran's 
respiratory failure was primarily due to large bilateral 
malignant pleural effusions and had nothing to do with his 
cardiovascular status.  The Veteran's hypertension was only 
suboptimally controlled, but not to the extent that it caused 
general impairment and materially contributed to his death.  
Parenthetically, he noted that blood pressures in the range 
of 140/90 were found in the chart prior to the Veteran's 
death.  Obviously, the hypertension could have been 
complicated by stress, discomfort and pain.  

The VA examiner also concludes that the Veteran's 
hypertension did not seem to have caused his death or aided 
substantially and materially to his death or lent assistance 
to the production of death.  It did not appear that 
clinically his hypertension was significant in the periods of 
his death.  

The VA examiner observes that ischemic congestive 
cardiomyology as found in the autopsy were merely findings 
consistent with the Veteran's clinical history.  There was no 
clinical history that he suffered from significant 
decompensation of his ischemic congestive cardiomyopathy.  
The findings on chest X-ray were consistent with lymphangytic 
spread as indicated by the previous VA medical opinion.  The 
Veteran's shortness of breath was clearly secondary to large 
bilateral pleural effusions.  

The VA examiner relates that there was a statistical 
association between hypertension and renal cell carcinoma as 
noted in the literature provided by the appellant's attorney.  
However, it did not seem that hypertension contributed 
substantially and materially to the Veteran's death.  As far 
as treatment with diuretics was concerned, it did not appeal 
that he was given diuretics prior to his death.  The 
literature was controversial as far as the contribution of 
diuretics to future development of renal cell carcinoma.  
Since there was a statistical association between 
hypertension and renal cell carcinoma, as most hypertensive 
patients were given diuretics, it would appear that diuretics 
would be statistically implicated in the future development 
of renal cell carcinoma, but it did not appear that a clear 
association was ever fully documented.  Furthermore, one 
article clearly stated that the correlation was found between 
hypertension rather than its medications.  

The VA examiner concluded that it was therefore his opinion 
that it was more likely than not that the Veteran's 
hypertension, ischemic congestive cardiomyopathy, and 
treatment with diuretics did not contribute materially and 
substantially to his death or lend assistance to the 
production of death.  

The Board finds that the February 2005 and March 2009 VA 
medical opinions are probative evidence against the 
appellant's claim.  The Board further finds that they 
outweigh the Veteran's certificate of death.  The opinions 
are supported with references to physical findings set forth 
in the medical record.  This fact is particularly important, 
in the Board's judgment, as the references make for more 
convincing rationales.  By contrast, the certificate of death 
is accompanied by no explanation was to why the Veteran's 
cardiovascular disease (which the certificate itself did not 
describe as hypertensive) was thought to have contributed to 
the Veteran's death. 

In particular, the Board finds that the March 2009 VA medical 
opinion weighs heavily against the appellant's claim.  It 
specifically addresses the arguments and medical articles 
submitted by the appellant.  

The Board recognizes the appellant's general assertions that 
the Veteran's death was related to his service-connected 
hypertension.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the appellant is not 
competent to provide an opinion requiring medical knowledge, 
such as one relating to causation or etiology.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As a result, her own 
assertions do not constitute competent medical evidence that 
the Veteran's death was related to his service or his 
service-connected hypertension.  

The Board recognizes that the appellant has made additional 
arguments.  She asserts that the Veteran's medical record 
does not show that his hypertension was adequately controlled 
on a consistent basis in the years preceding and following 
separation from service.  The appellant also asserts that 
medical records associated with a May 1993 physical 
examination-operative evaluation and a June-July 1993 surgery 
and post-operative care do not support a conclusion that his 
hypertension and cardiovascular condition were not 
contributory causes of his death.  The appellant also asserts 
that the results of a May 1989 private stress test revealed 
all commons symptoms of hypertensive heart disease except for 
arrhythmia, and thus demonstrate that the Veteran's 
hypertension was a contributory factor in his death.  The 
appellant points out that the March 2009 VA medical opinion 
concedes that, as a general proposition, hypertension is a 
well known risk factor for renal cell carcinoma.  

Nevertheless, despite these arguments, the fact remains that 
the sole medical evidence in support of the appellant's claim 
is the certificate of death, which has been addressed above 
and which the Board finds is outweighed by the VA medical 
opinions of February 2005 and March 2009.  There is no other 
competent medical evidence or opinion supporting the 
appellant's assertions that the Veteran's hypertension caused 
or contributed materially or substantially to his death.  

The appellant also argues that the March 2009 VA medical 
opinion actually concedes that hypertension contributed to 
cause the Veteran's death, by relating that the Veteran's 
history of cigarette smoking may have contributed to the 
future development of renal cell carcinoma "in addition to 
the hypertension alone."  

However, when this phrase is read in the context of the 
entire medical opinion, it is clear that the VA examiner does 
not consider that the Veteran's hypertension caused or 
contributed materially or substantially to the Veteran's 
death.  As noted above, the examiner expressed in clear 
language the opposite opinion.  The examiner supported this 
opinion with specific findings from the medical record and 
references to general medical knowledge and his own 
expertise.  

The appellant also points out that the fact that the 
Veteran's cigarette smoking was a risk factor for the 
development of renal cell carcinoma does not mean that his 
hypertension was not a contributing factor.  She argues that 
the Veteran developed a nicotine dependence due to the 
cigarettes that were included in military rations in the 
1950's.  The appellant thus argues that the Veteran is 
entitled to service connection based on tobacco use resulting 
from a nicotine dependency.  She points out that her claim 
for service connection for the cause of the Veteran's death 
was received prior to June 9, 1998.  38 U.S.C. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2008).   (Service connection for 
disability based on a veteran's addiction to nicotine is 
prohibited on claims filed after June 9, 1998.).  

However, the Board observes that there is no competent 
medical evidence that it is at least as likely as not that 
the Veteran developed nicotine dependence due to active duty.  
Moreover, even assuming that the Veteran did develop nicotine 
dependency during active duty, there is no competent medical 
evidence that such nicotine dependence (or the resulting 
tobacco use) in any contributed to his death.  

There is a line of precedent cases discussing the lesser 
probative value of an equivocal opinion, such as the language 
in the March 2009 VA medical opinion to which the appellant 
refers, which essentially states that it is possible the 
condition at issue is attributable to the veteran's military 
service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 
Vet. App. 420, 424 (1998).  And these cases indicate that, 
while an absolutely accurate determination of etiology is not 
a condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms tantamount to "may be" related to service is 
an insufficient basis for an award of service connection 
because this is for all intents and purposes just like saying 
the condition in question just as well "may or may not be" 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  Thus, the March 2009 
VA medical opinion would not support service connection for 
tobacco use resulting from a nicotine dependency even if the 
Veteran was shown to have developed a nicotine dependency 
during active duty.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


